BLANCHARD, J.
The defendant, having an execution against the property of one Lena Tragan, levied upon property which had formerly belonged to her, and which, at the time of the levy, plaintiff claimed by virtue of two assignments or bills of sale—one from Lena Tragan to Louis H. Steinhart, and the other from Steinhart to the plaintiff, a corporation of which Steinhart was president. These bills of sale have a taint about them, as no schedule "of the property conveyed is attached, and having been made for the consideration of $1, and on the day the action was begun which ripened into the judgment and execution pursuant to which levy was made. When the marshal made the levy, he found Lena Tragan in charge of the place, and apparently running it. Before the defendant had removed the property on which he had levied, Steinhart appeared upon the scene and placed two $50 bills upon a table. The defendant testifies that he was notified to take the $iooin place of taking out the stuff; that he did so, and released the levy. The plaintiff brought this action.for the alleged conversion of the $100 thus given to the defendant as marshal, and the trial court gave judgment for the defendant. Upon the law and the facts; we agree with the learned court below. The money *995was undoubtedly placed upon the table for the purpose of having the defendant accept it and release the levy upon the property seized, and that is what was done.
The judgment must be affirmed, with costs. All concur.